DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed method of color compensation, as recited in claims 9 and 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 2, the limitation recites: “…common glass, quartz glass, or sapphire glass…,” which renders the claim indefinite. It is unclear what “common” is intended to impart to the claim (i.e. which glass composition is considered “common,” and if those glass composites are common in the optical arts or can be glass that is common in other applications). Additionally, the instant disclosure does not provide an adequate description to remedy the deficiencies outlined above. For purposes of examination, the Examiner will interpret the limitation as follows: --…
In claim 9, the limitation recites: “…and to reduce the difference in color temperature between the projected light and projected light that does not pass through the gobo substrate, making the projected light passing through the gobo substrate similar to the projected light not passing through the gobo substrate in terms of color temperature…,” which renders the claim indefinite. It is unclear what applicant intends for “…projected light…” and “…projected light not passing through the gobo substrate…,” are comprised by. For purposes of examination, the Examiner will interpret the “projected light” as light that is projected from the final product (i.e. traversing the gobo and projection lens and exiting the system) and the “…projected light not passing through the gobo substrate…,” as best understood, as being light that is projected from a system which comprises the light source and projection lens, without the color temperature compensation gobo, as described in S1-S3. Clarification from the Applicant is requested and appropriate correction is required. 
Claim 10 is rejected as being dependent upon rejected claim 9.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (US 2009/0323032 A1, herein referred to as: Hough), in view of He (CN 206771249 U, reference herein will be made to the machine translation of CN 206771249 U retrieved from Espacenet, see attached form PTO-892).
Regarding claim 1, Hough teaches or suggests (Fig. 1) a gobo (100), comprising a gobo substrate (105), 5a light shielding film (120) being attached to the gobo substrate (as shown in Fig. 1), and the light shielding film being provided with hollowed-out carvings (as described in paragraph [0023], i.e. wherein the hollowed-out carvings are provided to the light shielding film 120 via laser ablation by laser 140).
Hough does not explicitly teach or suggest a color temperature compensation film being attached to the gobo substrate or the light shielding film and used for compensating for the color temperature of light in an optical path.  
He teaches or suggests (Figs. 1-3) a color temperature compensation film (5) being attached to the gobo substrate or the light shielding film (attached to gobo 8 on substrates 9 thereon, page 2, paragraph 4 of the detailed description) and used for compensating for the color temperature of light in an optical path (for compensating the color temperature of light in the optical path to produce the desired soft light).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and incorporated the teachings of a color temperature compensation film being attached to the gobo 
Regarding claim 2, the combined teachings of Hough and He teach or suggest, as modified in claim 1, the color temperature compensation film is a transparent or semitransparent medium with a color (i.e. the color correction film is not opaque, and must thus be at least one of transparent, or semitransparent with a color).   15
Regarding claim 3, Hough teaches or suggests (Fig. 1) a total reflection film (125) being attached to the gobo substrate, the light shielding film or the color temperature compensation film (as shown in Fig. 1), with the same hollowed-out carvings as the light shielding film (as described in paragraph [0023], i.e. wherein the hollowed-out carvings are provided to the light shielding film 125 via laser ablation by laser 140) and used for intercepting light that does not need to be projected (as 125 forms a highly reflective coating, 125 thus preforms the function of intercepting light that does not need to be projected).  
Regarding claim 4, the combined teachings of Hough and He teach or suggest, as modified in claim 1 and outlined in claim 3 above, wherein the total reflection film (125 of 
 25 Regarding claim 5, as is best understood, the combined teaching of Hough and He teach or suggest all of the elements of the claimed invention, except for the gobo substrate is quartz glass or sapphire glass.  
HOweveHowever, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and formed the substrate of quartz glass or sapphire glass, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to improve the performance or optical quality of the resultant device (i.e. by providing a substrate material which can resist the high intensity emission and heat induced in the system by the laser and the ablated components while forming the gobo, and/or provide a substrate with a low coefficient of thermal expansion, high rigidity, strength, working temperature, abrasion resistance, corrosion resistance, and optical transmittance).
Regarding claim 7, the combined teaching of Hough and He teach or suggest all of the elements of the claimed invention, except for the color temperature compensation film is made of cerium oxide, potassium iodide or silicon oxide. 5
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and formed .

Claims 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hough, in view of He, as applied to claim 1 above, and in further view of Quadri et al. (EP 2918899 A1, herein referred to as: Quadri).
Regarding claim 6, the combined teachings of Hough and He teach or suggest all of the elements of the claimed invention, except for the color temperature compensation film comprises a color temperature increasing 30compensation film and a color temperature decreasing compensation film.  
Quadri teaches or suggests (Figs. 1-8c) the color temperature compensation film comprises a color temperature increasing 30compensation film (51) and a color temperature decreasing compensation film (50, 59, 60, 69, and 70).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and incorporated the teachings of the color temperature compensation film comprises a color temperature increasing 30compensation film and a color temperature decreasing compensation film, such as taught or suggested by Quadri, since it has been held by the courts that combining 
Regarding claim 8, the combined teachings of Hough and He teach or suggest a color temperature compensation system comprising a color temperature compensation gobo according to claim 1 (as modified in claim 1 above).
Neither Hough nor He explicitly teach a light source, and a projection lens, wherein the color temperature compensation gobo is arranged between the 10light source and the projection lens, and light emitted by the light source sequentially passes through the color temperature compensation gobo and the projection lens to project a pattern with a color temperature conforming to standards. 15
Quadri teaches or suggests (Figs. 1-8c) a light source (3), and a projection lens (L4), wherein a color temperature compensation gobo (40, 41, 42) is arranged between the 10light source and the projection lens (as shown in Fig. 1), and light emitted by the light source sequentially passes through the color temperature compensation gobo and the projection lens to project a pattern (as shown in Fig. 1) with a color temperature conforming to standards (i.e. with a color temperature standard as desired by, at least, the suited application of the device of Quadri).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and incorporated the teachings of a light source, and a projection lens, wherein the color temperature compensation gobo is arranged between the 10light source and the projection lens, and light emitted by the light source sequentially passes through the color temperature compensation gobo and the projection lens to project a pattern with a color temperature conforming to standards. 15, such as taught or suggested by Quadri, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability and utility of the device (i.e. by providing an embodiment in which the gobo is used in a stage light fixture for stage lighting applications).
Regarding claim 9, as is best understood, the claimed method steps are considered suggested by the combined teachings of Hough, He, and Quadri, as detailed in claims 1 and 8 above. Specifically, the combined teachings of Hough, He, and Quadri teach or suggest a color temperature compensation method, wherein a color temperature compensation film (5 of He, the teachings of which being incorporated to the device of Hough, as modified in claim 1 above), a gobo substrate (105 if Hough), a light shielding film (120 of Hough), a total reflection film (125 of Hough), a light source (3 of Quadri, the teachings of which being incorporated to the device of Hough, as modified in claim 8 above) and a projection lens (L4 of Quadri, the teachings of 
 Neither Hough, He, nor Quadri explicitly teach or suggest said reduction is to reduce the difference in color temperature between the projected light and projected light that does not pass through the gobo substrate, making the projected light passing through the gobo substrate similar to the projected light not passing through the 15gobo substrate in terms of color temperature.  
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and formed the color temperature compensation film to reduce the difference in color temperature between the projected light and projected light that does not pass through the gobo substrate, making the In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). In the instant case, one skilled in the art would have been motivated to produce an output beam having a pattern with the desired color temperature for the given application (i.e. a color temperature consistent with the light source, if so desired for the intended application or environment), and/or reduce the cost and/or complexity of manufacturing the device (i.e. by providing a light source with a color temperature consistent with that of the desired color temperature of the emission output, to thereby reduce the quantity or variety of optical components need to provide substantial correction of the color temperature to obtain the desired color temperature). 
Regarding claim 10, neither Hough, He, nor Quadri explicitly teach or suggest the film system design method for the color temperature compensation film in step S1 comprises: 20S1-1: designing two groups of systems, wherein the first group of systems does not comprise color temperature compensation gobos, the second group of systems comprises gobo substrates, and a light shielding film and a total reflection film are attached to the gobo substrate; S1-2: obtaining spectral parameters of light projected from the two groups of 25systems, wherein the spectral parameters of the first group of systems are reference spectral parameters, and the spectral parameters of the second group of systems are calibration spectral parameters; S1-3: according to the difference between the reference spectral parameters and the calibration spectral parameters obtained in step S1-2, and by taking the 30reference spectral parameters as a reference standard, calculating a spectral parameter value required to be adjusted and compensated for by the color 
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and incorporated the sub-steps of the film system design method for the color temperature compensation film in step S1, comprising: 20S1-1: designing two groups of systems, wherein the first group of systems does not comprise color temperature compensation gobos, the second group of systems comprises gobo substrates, and a light shielding film and a total reflection film are attached to the gobo substrate; S1-2: obtaining spectral parameters of light projected from the two groups of 25systems, wherein the spectral parameters of the first group of systems are reference spectral parameters, and the spectral parameters of the second group of systems are calibration spectral parameters; S1-3: according to the difference between the reference spectral parameters and the calibration spectral parameters obtained in step S1-2, and by taking the 30reference spectral parameters as a reference standard, calculating a spectral parameter value required to be adjusted and compensated for by the color 14temperature compensation film, thereby designing a spectral parameter of the color temperature compensation film; and S1-4: designing the color temperature compensation film according to the spectral parameter obtained in step S1-3, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). In the instant case, one skilled in the art would have been motivated to improve the quality of or verify the operability of the device (i.e. by testing an apparatus or group thereof producing a beam modified by the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/COLIN J CATTANACH/Examiner, Art Unit 2875